—In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated February 26, 2001, which granted the motion of the defendant Kenneth A. Habel to dismiss the action insofar as asserted against him for failure to timely serve a complaint pursuant to CPLR 3012 (b), and denied her cross motion, inter alia, for an extension of time to serve a complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the respondent’s motion to dismiss the action insofar as asserted against him for failure to timely serve a complaint pursuant to CPLR 3012 (b), and in denying that branch of the plaintiffs motion which was for an extension of time to serve a complaint. The plaintiff failed to demonstrate that she has a meritorious claim against the defendant Kenneth A. Habel and a reasonable excuse for failing to timely serve a complaint (see, CPLR 3012 [b], [d]; cf., Chiaffarano v Winston, 234 AD2d 329).
In light of our determination, the plaintiff’s remaining contention is academic. Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.